Citation Nr: 0524514	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-34 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.  


REPRESENTATION

Appellant represented by:	Bruce E. Davis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined the veteran was not eligible for 
enrollment in the VA healthcare system.  He subsequently 
initiated and perfected an appeal of this determination.  In 
May 2004, he testified on his own behalf before a local VA 
eligibility panel, and in August 2005 he testified before the 
undersigned Veterans Law Judge.  This appeal was advanced on 
the Board's docket.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.  

3.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 C.F.R. § 
17.36 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA erred in its decision to deny 
him enrollment in the VA healthcare system.  For the reasons 
to be discussed below, the Board finds the veteran does not 
meet the eligibility requirements for enrollment in the VA 
healthcare system, and the appeal must be denied.  

The law is not in dispute.  Generally, a veteran must be 
enrolled in the VA healthcare system as a condition for 
receiving medical benefits.  38 C.F.R. § 17.36(a) (2004).  
The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities, 
with veterans who do not have any service-connected 
disabilities and are above a certain income threshold 
assigned the lowest priority (or category 8).  38 C.F.R. 
§ 17.36(b) (2004).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President.") (citing Lyng v. Automobile Workers, 485 U.S. 
360, 373 (1988), and Ohio Bureau of Employment Services v. 
Hodory, 431 U.S. 471, 493 (1977)); Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c) (2004).  A veteran may apply to 
be enrolled in the VA healthcare system at any time; however, 
a veteran who wishes to be enrolled must apply by submitting 
a completed VA application for health benefits to a VA 
medical facility.  38 C.F.R. § 17.36(d) (2004).

In this case, the veteran applied for enrollment in VA's 
health care system in July 2003.  Based upon his status as a 
nonservice-connected veteran and the financial information 
provided, he was assigned to priority group 8.  The veteran 
does not disagree with the date of receipt of his 
application, but essentially contends that a denial of this 
benefit would result in financial and other hardships.  

Although the veteran's income verification information is not 
of record, he admits to an annual income of approximately 
$63,000, and the record does not reflect the award of service 
connection for any disability; thus, based on his income and 
nonservice-connected status, the assignment of the veteran to 
priority group 8 was correct, and the veteran does not 
contest this finding.  See 38 C.F.R. § 17.36(b) (2004).  This 
issue was reviewed extensively by the undersigned at the 
hearing held before the Board.  Further development of this 
question, in light of the veteran's own statements, would not 
provide a basis to grant this claim.      

As noted above, the law provides that VA will enroll all 
priority categories of veterans set forth in 38 C.F.R. § 
17.36(b) beginning January 17, 2003 except that those 
veterans in priority category 8 who were not in an enrolled 
status on January 17, 2003 or who requested disenrollment 
after that date, are not eligible to be enrolled.  38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673 (emphasis 
added).  The veteran's application in this matter was 
received subsequent to this date, and as a category 8 veteran 
he is ineligible for enrollment under the applicable 
regulation.  Thus, his appeal must be denied.  

While the Board is very sympathetic to the veteran's 
contention that he was out-of-state in January 2003 and did 
not receive timely notice of the filing deadline for 
healthcare enrollment, the Board also lacks the legal 
authority to waive this deadline.  Additionally, it was 
published in the Federal Register, and although the veteran 
was apparently unaware of the changes in the requirements for 
enrollment and the effective dates of such changes, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  

The Court in Morris noted that the Supreme Court of the 
United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.  

The Board has considered all possible statutory and equitable 
foundations for granting this claim, with no results.  The 
Board considered, in detail, the veteran's contentions at his 
hearing in August 2005.  Simply stated, the lack of notice of 
this change while the veteran was living on a seasonal basis 
in Florida, though it was provided to his friends in 
Pennsylvania, does not provide a basis to grant his claim 
based on any form of equitable estoppel theory.  

As the law, and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  

Veterans Claims Assistance Act

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), which took effect in 
November 2000, introduced several fundamental changes into 
the VA adjudication process.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  However, the provisions of the VCAA are not 
applicable where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of the VCAA are not applicable.

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Board notes 
that the VA has provided the veteran with all of the 
requisite forms and has provided the veteran with a statement 
of the case.  Taken together these documents and actions 
specifically notified the veteran of the evidence considered, 
the pertinent laws and regulations, and the reasons and bases 
for VA's decision.  Based on the above analysis, the duty to 
notify and assist requirements of 38 C.F.R. § 17.36 have been 
met, and there has been no harm to the veteran in any error 
by the VA in terms of its notice and assistance offered to 
him.  Any defect with regard to the timing of the notice to 
the veteran was harmless because of the notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


